TRANSCRIPT OF HEARING HELD ON
         APRIL 4, 2019
transcripción AUDIO 12:37 MINS.


   -   BUENAS TARDES, BUENOS DÍAS. BUENAS TARDES A TODOS LOS PRESENTES. EN EL DÍA DE
       HOY 4 DE ABRIL DE 2019 SE DA INICIO A LA AUDIENCIA DENTRO DE LA CARPETILLA AJI05-
       2019 DE ASISTENCIA INTERNACIONAL. QUIEN LES HABLA, NICOLE PHILLIPS, AUXILIAR DEL
       PRIMER DISTRITO JUDICIAL DE PANAMÁ. LES MENCIONARÉ LAS REGLAS A SEGUIR
       DENTRO DEL ACTO DE AUDIENCIA: NO TENER APARATOS ELECTRÓNICOS DENTRO DE LA
       SALA, PERMANECER EN SILENCIO, NO HACER GESTOS DE APROBACIÓN O
       DESAPROBACIÓN, TRATAR DE NO SALIR CON FRECUENCIA DE LA AUDIENCIA. QUIEN
       PRESIDE LA AUDIENCIA, LA HONORABLE JUEZ DE GARANTÍAS MARISOL ORTIZ.
   -   GRACIAS. BUENAS TARDES. VOY A DAR FORMAL INICIO A ESTA AUDIENCIA, PUES QUE HA
       SIDO AGENDADA DENTRO DE LA ASISTENCIA INTERNACIONAL AJI05-2019. PARA EFECTOS
       DE REGISTROS DE VIDEO, SOLICITO A LAS PARTES QUE SE IDENTIFIQUEN, INICIANDO POR
       LA FISCALÍA.
   -   BUENOS DÍAS HONORABLE JUEZ DE GARANTÍAS, OFICIAL DE SALA, ABOGADA DE LA
       DEFENSA, MI NOMBRE ES ISIS SOTO ESPINOSA, FISCAL SUPERIOR AD HONOREM DE LA
       FISCALÍA SEGUNDA ESPECIALIZADA CONTRA LA DELINCUENCIA ORGANIZADA, CON
       OFICINAS EN EL EDIFICIO AVESA, 1ER PISO, TEL.          , Y CORREO ELECTRÓNICO


   -   GRACIAS, LA DEFENSA…
   -   SI, BUENOS DÍAS HONORABLE JUEZ, HONORABLE FISCAL, (NO COMPRENSIBLE) GONZALEZ
       CASINO, DEFENSORA PÚBLICA, CON OFICINAS UBICADAS EN TUMBA MUERTO Y DEMÁS
       GENERALES CONOCIDAS EN AUDIO Y VIDEO, GRACIAS.
   -   GRACIAS. LE DOY ENTONCES EL USO DE LA PALABRA A LA SEÑORA FISCAL PARA SU
       PETICIÓN.
   -   CON FUNDAMENTO SEÑORA JUEZ, EN EL ARTÍCULO 258 DEL CÓDIGO PROCESAL PENAL,
       SOMETEMOS A CONTROL POSTERIOR LA APREHENSIÓN PROVISIONAL DE BIENES
       DISPUESTA MEDIANTE RESOLUCIÓN DEL 14 DE MARZO DE 2019, EN CUMPLIMIENTO DE
       LA ASISTENCIA JUDICIAL INTERNACIONAL REMITIDA POR PARTE DE LA FISCALÍA DEL
DISTRITO SUR DE NUEVA YORK, DE LOS ESTADOS UNIDOS DE AMÉRICA, DENTRO DE LAS
INVESTIGACIONES QUE LLEVAN EN CONTRA DE HAROLD VON DER GOLTZ Y OTROS, POR
DELITO DE FRAUDE, LAVADO DE ACTIVOS, EVASIÓN FISCAL Y OTROS. LAS AUTORIDADES
DE LOS ESTADOS UNIDOS SOLICITARON, A TRAVÉS DE LA ASISTENCIA JUDICIAL, QUE SE
HICIERA EFECTIVA LA ORDEN DE DECOMISO DICTADA POR EL TRIBUNAL DEL DISTRITO
SUR DE NUEVA YORK, DE LOS ESTADOS UNIDOS, EN DONDE SE ORDENABA RETENER LOS
FONDOS Y LOS DINEROS QUE SE MANTUVIERAN DENTRO DE LAS CUENTAS BANCARIAS
DEL           , QUE PASAMOS A DETALLAR: LA CUENTA BANCARIA                , A
NOMBRE DE LA FUNDACIÓN REVACK HOLDINGS,                  A NOMBRE DE WORLD
WIDE INVESTMENT SERVICE AND HOLDINGS,                    A NOMBRE DE EMJO
INVESTMENT LIMITED.,             A NOMBRE DE GOLDBEAN INC,                 A
NOMBRE DE UNION PROPERTIES INC,                     A NOMBRE DE BRECKNOCK
CORPORATION, Y LA                A NOMBRE DE TREETOPPROPERTY INC. ESTA
ASISTENCIA JUDICIAL DE LOS ESTADOS UNIDOS FUE ACOGIDA POR EL MINISTERIO DE
GOBIERNO, REMITIDA A LA PROCURADURÍA GENERAL DE LA NACIÓN, DESPACHO
MEDIANTE RESOLUCIÓN DEL 12 DE MARZO DE 2019, COMISIONÓ A LA FISCALÍA
SEGUNDA    ESPECIALIZADA   CONTRA    LA   DELINCUENCIA    ORGANIZADA    PARA
DILIGENCIARLA. ES IMPORTANTE MENCIONAR COMO LA LEY 11 DEL 31 DE MARZO DE
2015 QUE DICTA DISPOSICIONES SOBRE LAS ASISTENCIAS JURÍDICAS EN MATERIA PENAL
DISPONE QUE LAS AUTORIDADES COMPETENTES AL MOMENTO DE DILIGENCIAR UN
AUXILIO INTERNACIONAL DEBEN APLICAR LA NORMATIVA PROCESAL PENAL VIGENTE AL
MOMENTO O DENTRO DE LA CIRCUNSCRIPCIÓN TERRITORIAL DONDE SE VA A PRACTICAR
LA DILIGENCIA. ES POR LO QUE LA RESOLUCIÓN DEL 14 DE MARZO DE 2019 SE
FUNDAMENTÓ EN EL ARTICULO 252 Y 253 DEL CÓDIGO PROCESAL PENAL SOBRE LA
APREHENSIÓN PROVISIONAL DE BIENES, TODA VES QUE UNO DE LOS DELITOS QUE ESTA
INVESTIGANDO LOS ESTADOS UNIDOS ES EL LAVADO DE ACTIVOS O EL BLANQUEO DE
CAPITALES. IGUALMENTE, UNA VES QUE SE DISPUSO LA APREHENSIÓN PROVISIONAL DE
BIENES, SE ENVIÓ O SE ENVIARON LAS NOTAS AL BANCO           BANK, ANEXANDO
COPIA DE LA ORDEN DE DECOMISO DICTADA POR EL TRIBUNAL DEL DISTRITO SUR DE
    NUEVA YORK DE LOS ESTADOS UNIDOS, Y EL BANCO               , MEDIANTE NOTA DEL
    18 DE MARZO DE 2019, INDICÓ… CERTIFICÓ QUE LOS FONDOS DE LAS CUENTAS
    BANCARIAS QUE ESTABAN APREHENDIDOS ES DE LAS SIGUIENTES SUMAS DE DINERO: LA
    FUNDACIÓN REVACK HOLDINGS POR $             , WORLD WIDE INVESTMENT SERVICE
    AND HOLDINGS
    $         , EMJO INVESTMENT LIMITED POR $          , GOLDBEAN INC POR $       ,
    UNION PROPERTIES INC POR $             BRECKNOCK CORPORATION POR $
    ADEMÁS INDICAN, QUE LA SOCIEDAD, O LA CUENTA BANCARIA DE TREETOP PROPERTIES
    SE MANTIENE CERRADA. EL DÍA 20 DE MARZO DE 2019, LA ENTIDAD BANCARIA
               BANK CERTIFICA QUE LOS FONDOS FUERON PUESTOS A DISPOSICIÓN DEL
    MINISTERIO DE ECONOMÍA Y FINANZAS. ESTA AUDIENCIA FUE SOLICITADA A TRAVÉS DE
    UNA NOTA DEL DÍA 20 DE MARZO DE 2019, POR LO QUE NOS ENCONTRAMOS DENTRO
    DEL TÉRMINO DE 10 DÍAS ESTABLECIDOS EN EL ARTICULO 258 DEL CÓDIGO PROCESAL
    PENAL. POR LOS HECHOS QUE HEMOS NOMBRADO SEÑORA JUEZ, CONSIDERAMOS QUE
    AL MOMENTO DE, SOLICITAMOS QUE AL MOMENTO DE DECIDIR, DECLARE LEGAL LA
    APREHENSIÓN    DE      LAS   CUENTAS   BANCARIAS    QUE    SE   APREHENDIERON
    PROVISIONALMENTE A TRAVÉS DE LA RESOLUCIÓN DEL 14 DE MARZO DE 2019, EN
    CUMPLIMIENTO DE LA ASISTENCIA JUDICIAL INTERNACIONAL REMITIDA POR PARTE DE
    LOS ESTADOS UNIDOS DE AMÉRICA. GRACIAS.
-   GRACIAS. LA DEFENSA.
-   SI. GRACIAS SEÑORA JUEZ. EN EFECTO, SE OBSERVA QUE EN VIRTUD DE LA SOLICITUD DE
    ASISTENCIA INTERNACIONAL REQUERIDA POR LOS ESTADOS UNIDOS DE AMÉRICA, QUE
    SIMPLEMENTE EL TRIBUNAL DEL DISTRITO SUR DE NUEVA YORK, VERDAD, SOBRE BIENES
    PARA EFECTOS DEL CASO, DINEROS SABIDOS EN DIFERENTES CUENTAS BANCARIAS EN EL
    BANCO             BANK, A NOMBRE DE CIERTAS SOCIEDADES ANÓNIMAS, ENTIENDO
    SEÑORA FISCAL QUE REVACK HOLDINGS, WORLD WIDE INVESTMENT, EMJO INVESTMENT
    LIMITED, GOLDBEAN INC, NO LE CAPTE LA SIGUIENTE, UNION PROPERTIES INC, Y LA QUE
    LE SIGUE ES, BRECKNOCK CORPORATION. OK. EL MINISTERIO PÚBLICO EMITE LA
    RESOLUCIÓN DE FECHA 14 DE MARZO DE 2019, A FIN DE CUMPLIR DICHA ASISTENCIA
    INTERNACIONAL Y, ESTE, MEDIANTE NOTA DE 18 DE MARZO DE 2019 EMITIDA POR DICHA
    ENTIDAD BANCARIA, SE PONE EN CONOCIMIENTO DEL MINISTERIO PÚBLICO QUE DICHOS
    FONDOS FUERON APREHENDIDOS. IGUALMENTE, EL DÍA 20 DE MARZO DE 2019, SE
    NOTIFICA AL MINISTERIO PÚBLICO QUE ESTABAN A DISPOSICIÓN LOS DINEROS Y QUE
    IBAN A SER PUESTOS A ORDENES DEL MINISTERIO DE ECONOMÍA Y FINANZAS. MISMA
    FECHA QUE SE SOLICITA LA AUDIENCIA ANTE EL CONTROL POSTERIOR, VERDAD, ANTE EL
    JUEZ DE GARANTÍAS. POR ENDE, NO TENEMOS NINGUNA OBJECIÓN SEÑORA JUEZ COMO
    QUIERA PUES UNA VES REALIZADA DICHA APREHENSIÓN PROVISIONAL DE LOS DINEROS
    DE DICHAS SOCIEDADES, Y CUENTAS BANCARIAS HABIDAS EN EL              BANK, SE
    SOLICITA LA AUDIENCIA DENTRO DEL TERMINO ESTABLECIDO EN EL ARTICULO 258 DEL
    CÓDIGO PROCESAL PENAL. GRACIAS.
-   GRACIAS (NO ENTENDIBLE) SOBRE LA SOLICITUD EN EFECTO PUES ESTABLECIDO LA
    SEÑORA FISCAL DE LA FISCALÍA CONTRA LA DELINCUENCIA ORGANIZADA, PUES QUE SE
    HA HECHO LA NECESIDAD POR PARTE DE UNA ASISTENCIA JUDICIAL INTERNACIONAL,
    PUES DE UNA ORDEN DE DECOMISO PARA SER EFECTIVA PUES DENTRO DE LA ENTIDAD
    BANCARIA             BANK, ESTABLECIÓ LOS NOMBRES DE LAS CUENTAS DE LAS
    SOCIEDADES ESTABLECIDAS EN RAZÓN PUES DE UNA INVESTIGACIÓN QUE SE LLEVA A
    CABO POR PARTE DE LA FISCALÍA DE LOS ESTADOS UNIDOS DEL DISTRITO SUR DE NUEVA
    YORK. SE HA REFERIDO ENTONCES QUE MEDIANTE LOS CONDUCTOS PERTINENTES PUES
    FUE ACOGIDA LA ASISTENCIA INTERNACIONAL SEGUIDA DE UNA RESOLUCIÓN DE FECHA
    DEL 12 DE MARZO DE 2019, EN DONDE SE DISPONE PUES QUE SEA LA FISCALÍA DE
    DELINCUENCIA ORGANIZADA PUES QUE REALICE EFECTIVA ESTA SOLICITUD. ES ASÍ, PUES
    QUE EN CUMPLIMIENTO DE LA ASISTENCIA INTERNACIONAL SE GIRA LA RESOLUCIÓN DEL
    14 DE MARZO DE 2019, BASADA PUES EN LOS ARTÍCULOS 252 Y 253 DEL CÓDIGO DE
    PROCEDIMIENTO PENAL, A FIN DE DISPONER PUES LA APREHENSIÓN DE ESTOS ACTIVOS,
    O ESTAS CUENTAS, EN RAZÓN PUES DE LA INVESTIGACIÓN DE BLANQUEO DE CAPITALES,
    LAVADO DE ACTIVOS, PUES QUE LLEVA A CABO LOS ESTADOS UNIDOS. SE ESTABLECE
    ENTONCES QUE MEDIANTE UNA CERTIFICACIÓN DEL 18 DE MARZO DE 2019, LA
    ESTABLECE LA ENTIDAD BANCARIA            BANK, PUES QUE LAS CUENTAS HAN SIDO
APREHENDIDAS ESTABLECIENDO EL MONTO DE CADA UNA DE ELLAS, INCLUSO
ESTABLECIENDO PUES QUE UNA DE ELLAS SE MANTIENE CERRADA EN LA ACTUALIDAD.
ASÍ MISMO, HA SOLICITADO O HA ESTABLECIDO LA SEÑORA FISCAL QUE EL 20 DE MARZO
PUES SE GIRA NUEVAMENTE O SE ESTABLECE QUE LA ENTIDAD              BANK PUES
HA SIDO O HA DISPUESTO PUES LA CUENTAS CORRESPONDIENTES AL MINISTERIO DE
ECONÓMICA Y FINANZAS, EN RAZÓN DE SU APREHENSIÓN PROVISIONAL. HA SOLICITADO
ESTA AUDIENCIA EL 20 DE MARZO DE 2019, ESTABLECIENDO QUE SE ENCUENTRA
DENTRO DEL PLAZO ESTABLECIDO EN EL ARTICULO 258. LA DEFENSA, POR SU PARTE, HA
ESTABLECIDO QUE HA VERIFICADO Y A RAZÓN PUES DE LAS DILIGENCIAS PENDIENTES A
LA ASISTENCIA JUDICIAL INTERNACIONAL PUES SE HIZO EFECTIVO POR PARTE DEL
MINISTERIO PÚBLICO LA CORRESPONDIENTE PETICIÓN DE APREHENSIÓN DE BIENES, EN
ESTE CASO, LA APREHENSIÓN DE LAS CUENTAS BANCARIAS QUE SE MANTENÍAN EN
           BANK Y PUES SE RELACIONAN CON LA INVESTIGACIÓN QUE LLEVA LA
FISCALÍA DEL DISTRITO DE NUEVA YORK, SE ESTABLECIÓ ENTONCES QUE HA VERIFICADO
LOS PLAZOS Y SE HA CUMPLIDO CONFORME A LO QUE ESTABLECE LA NORMA DEL
ARTICULO 258. EN EFECTO PUES VEMOS QUE SE HA CUMPLIDO, Y SE HA PASADO LOS
CANALES CORRESPONDIENTES PARA ACOGER ESTA RESOLUCIÓN O ESTA ASISTENCIA
INTERNACIONAL PUES MEDIANTE UNA RESOLUCIÓN DEL 12 DE MARZO DE 2019, LA
FISCALÍA HA REALIZADO PUES LA RESOLUCIÓN DEL 14 DE MARZO PARA APREHENDER
CONFORME A LAS NORMAS PUES DE NUESTRO PAÍS, LOS BIENES QUE SE MANTIENEN EN
ESTA ENTIDAD BANCARIA,            BANK, ESTABLECIÓ LA SEÑORA FISCAL PUES LA
NECESIDAD Y EN RAZÓN PUES DE LA PROPORCIONALIDAD DE LA SOLICITUD REALIZADA
POR PARTE DE LOS ESTADOS UNIDOS SE ENCUENTRA PUES EJECUTADA LA SOLICITUD Y
CONFORME AL PLAZO HA SIDO SOLICITADA Y SOMETIDA ANTE EL JUEZ DE GARANTÍAS.
SE ESTABLECE ENTONCES LEGAL LA DILIGENCIA DE APREHENSIÓN DE BIENES QUE HA
SIDO EJECUTADA POR PARTE DE LA FISCALÍA DE CRIMEN ORGANIZADO EN BASE DEL
ARTÍCULO 252 Y 253 DEL CÓDIGO DE PROCEDIMIENTO PENAL, YA QUE HA CUMPLIDO
CON LOS PARÁMETROS DEL PLAZO UNA VES HA OBTENIDO LA INFORMACIÓN POR PARTE
    DE LA ENTIDAD BANCARIA PUES DE QUE SE MANTIENEN LAS CUENTAS APREHENDIDAS.
    ¿HAY ALGUNA OTRA SOLICITUD?
-   NO SEÑORA JUEZ
-   TAMPOCO SEÑORA JUEZ
-   GRACIAS, DOY ENTONCES CERRADO EL ACTO DE AUDIENCIA SIENDO LAS 12:07 DE LA
    TARDE.
-   GRACIAS
